                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    FENG-CHI SHIH-SPRING,                              CASE NO. C18-0749-JCC
10                            Plaintiff,                 MINUTE ORDER
11            v.

12    IDS PROPERTY CASUALTY INSURANCE
      COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on notice that the parties have reached a settlement.
18
     The parties are DIRECTED to file a stipulated dismissal within 30 days of the issuance of this
19
     order. The Clerk is DIRECTED to strike all pending pre-trial deadlines, terminate all pending
20
     motions, and strike the trial date.
21
            DATED this 22nd day of April 2019.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C18-0749-JCC
     PAGE - 1
